    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 1 of 10 PageID #:680




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JORDAN STEIN, individually and on                   )
behalf of others similarly situated                 )
                                                    )
                Plaintiff,                          )
                                                    )           No. 20 C 1937
        v.                                          )
                                                    )           Judge Sara L. Ellis
CLARIFAI, INC.,                                     )
                                                    )
                Defendant.                          )

                                     OPINION AND ORDER

        After learning that Defendant Clarifai, Inc. (“Clarifai”), a technology company based in

New York, collected photographs from her OKCupid profile and used her facial information for

profit without her consent, Plaintiff Jordan Stein filed this putative class action against Clarifai.

Stein alleges that Clarifai violated §§ 15(a), (b), and (c) of the Illinois Biometric Information

Privacy Act (“BIPA”), 740 Ill. Comp. Stat. 14/1 et seq. She also brings a claim for unjust

enrichment. Clarifai now moves the Court to dismiss the complaint for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2) or, in the alternative, for failure to

state a claim under Rule 12(b)(6). Because Stein has not alleged sufficient contacts to show

Clarifai directly targeted Illinois, the Court does not have jurisdiction over it and so dismisses

Stein’s complaint without prejudice.

                                         BACKGROUND 1

        Clarifai, a technology company incorporated in Delaware and based in New York,

specializes in artificial intelligence. It created a face database (the “database”) to develop and



1
 In addressing Clarifai’s motion to dismiss, the Court is not limited to the pleadings. See Purdue
Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). Therefore, the Court
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 2 of 10 PageID #:681




train algorithms used in its facial recognition technology. In doing so, Clarifai created thousands

of unique face templates by scanning biometric information contained in photographs housed in

the database and extracting the unique geometry of each face detected therein. Clarifai also

provides pre-trained visual recognition models, including a demographic model, that can

recognize certain attributes in an image. Since May 2018, Clarifai may have sold fifty-eight

demographic models to two customers located in Illinois. These sales brought in approximately

seven cents in revenue, as Clarifai bills its customers at a rate of $1.20 per $1,000 operations.

        On July 13, 2019, the New York Times published an article that revealed that Clarifai

built the database from OKCupid profile pictures. The article further revealed that Clarifai

signed an agreement with a large social media company to use its users’ images for training

facial recognition algorithms. According to OKCupid, Clarifai contacted it in 2014 in hopes of

collaborating on artificial intelligence and facial recognition technology. Clarifai gained access

to OKCupid users’ profile photographs from one of its investors, Corazon, a Chicago-based

venture capital fund, and its principals, Sam Yagan and Max Krohn, who founded OKCupid.

Krohn used his personal email account to provide the photographs to Clarifai’s chief executive

officer, Matthew Zeiler. 2




draws the facts from the complaint and the additional documents submitted by the parties. The Court
resolves all factual conflicts and draws all reasonable inferences in Stein’s favor. Id. at 782–83.
2
  The parties filed their briefs and exhibits under seal, also providing redacted versions. If the Court
refers to a sealed document, it attempts to do so without revealing any information that could be
reasonably deemed confidential. Nonetheless, if the Court discusses confidential information, it has done
so because it is necessary to explain the path of its reasoning. See In re Specht, 622 F.3d 697, 701 (7th
Cir. 2010) (“Documents that affect the disposition of federal litigation are presumptively open to public
view, even if the litigants strongly prefer secrecy, unless a statute, rule, or privilege justifies
confidentiality.”); Union Oil Co. of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000) (explaining that a
judge’s “opinions and orders belong in the public domain”).
                                                    2
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 3 of 10 PageID #:682




        In 2013, Stein, an Illinois resident, signed up for an account on OKCupid and uploaded

roughly five digital photographs of herself to create her user profile; to date, Stein still uses the

application. Because Stein’s account was active at the time Clarifai obtained profile photographs

to create its database, Clarifai has used Stein’s profile photographs in its database. At no time

did Clarifai inform Stein of the use of her photographs to collect, capture, receive, store, or use

her facial information. Instead, Stein learned that Clarifai had gained access to her OKCupid

profile photographs from the New York Times profile of Clarifai.

        Clarifai asserts it has never developed a business relationship with OKCupid and has no

knowledge of where OKCupid users are located. Zeiler states that Clarifai operates a globally

accessible website, and while the website is accessible in Illinois, Clarifai does not target its

website to residents in Illinois. Clarifai is not registered to do business in Illinois, has no offices

or employees in Illinois, has never had property, employees or operations in Illinois, and does

not maintain a place of business in Illinois. Zeiler indicates that Clarifai does not target its

marketing, sales, or commercial activity towards Illinois, nor does it specifically develop or train

facial recognition or artificial technology in Illinois.

                                       LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(2) challenges the Court’s jurisdiction over a party.

Fed. R. Civ. P. 12(b)(2). When a defendant raises a Rule 12(b)(2) challenge, “the plaintiff bears

the burden of demonstrating the existence of jurisdiction.” Curry v. Revolution Labs., LLC, 949

F.3d 385, 392 (7th Cir. 2020) (citation omitted). If the Court rules on the Rule 12(b)(2) motion

without an evidentiary hearing, the plaintiff need only establish a prima facie case of personal

jurisdiction. Id. at 392–93; N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014).

In resolving a Rule 12(b)(2) motion, the Court “accept[s] as true all well-pleaded facts alleged in



                                                   3
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 4 of 10 PageID #:683




the complaint,” Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012), and “reads the complaint

liberally with every inference drawn in favor of [the] plaintiff,” GCIU-Emp. Ret. Fund v.

Goldfarb Corp., 565 F.3d 1018, 1020 n.1 (7th Cir. 2009). However, if the defendant submits

“evidence opposing the district court’s exercise of personal jurisdiction, the plaintiff must

similarly submit affirmative evidence supporting the court’s exercise of jurisdiction.” Matlin v.

Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019). The Court “accept[s] as true any facts

contained in the defendant’s affidavits that remain unrefuted by the plaintiff,” GCIU-Emp. Ret.

Fund, 565 F.3d at 1020 n.1, but resolves “any factual disputes in the [parties’] affidavits in favor

of the plaintiff,” Felland, 682 F.3d at 672.

                                               ANALYSIS

       Clarifai moves to dismiss Stein’s claims against it for four reasons: first, that the

complaint lacks allegations sufficient to assert personal jurisdiction over it under Rule 12(b)(2);

second, if personal jurisdiction does exist, that BIPA does not have extraterritorial application;

third, that applying BIPA to Clarifai violates the Dormant Commerce Clause; and finally, that

Stein’s unjust enrichment claim is duplicative of the BIPA claims. The Court need only address

Clarifai’s personal jurisdiction argument, as it is dispositive.

       In diversity cases, the Court may exercise personal jurisdiction over a defendant only if

personal jurisdiction would be proper in an Illinois court. Hyatt Int’l Corp. v. Coco, 302 F.3d

707, 713 (7th Cir. 2002). Illinois allows for personal jurisdiction to the full extent authorized by

the Illinois and United States Constitutions. KM Enters., Inc. v. Glob. Traffic Techs., Inc., 725

F.3d 718, 732 (7th Cir. 2013). Although there may be theoretical differences between the federal

and Illinois constitutional standards, the Seventh Circuit has observed that “no Illinois case has

provided a definitive explanation” of these differences. Matlin, 921 F.3d at 705. Moreover, both



                                                   4
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 5 of 10 PageID #:684




constitutional standards essentially focus on whether exercising jurisdiction over a defendant is

fair and reasonable. See KM Enters., 725 F.3d at 732. Thus, a single inquiry into whether the

United States Constitution permits jurisdiction suffices. See, e.g., Curry, 949 F.3d at 393;

Illinois v. Hemi Grp. LLC, 622 F.3d 754, 756–57 (7th Cir. 2010); see also Wesly v. Nat’l

Hemophilia Found., 2020 IL App (3d) 170569, ¶ 16 (“[I]t is generally true that, when federal due

process concerns regarding personal jurisdiction are satisfied, so are Illinois due process

concerns.” (alteration in original) (citation omitted)). Jurisdiction is proper under the Due

Process Clause of the United States Constitution if the defendant has “certain minimum contacts

with [the forum state] such that the maintenance of the suit does not offend ‘traditional notions of

fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(quoting Millikin v. Meyer, 311 U.S. 457, 463 (1940)). Minimum contacts exist where “the

defendant’s conduct and connection with the forum State are such that he should reasonably

anticipate being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1980); Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017).

       Personal jurisdiction comes in two forms: general and specific. uBID, Inc. v. GoDaddy

Grp., Inc., 623 F.3d 421, 425 (7th Cir. 2010). Stein does not contend that this Court has general

jurisdiction over Clarifai so the Court limits its analysis accordingly. See Doc. 52 at 5. Specific

jurisdiction exists “when the defendant purposefully directs its activities at the forum state and

the alleged injury arises out of those activities.” Mobile Anesthesiologists Chicago, LLC v.

Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 444 (7th Cir. 2010). The Court

looks to the “defendant’s suit-related conduct” and its connection to the forum state; “a

defendant’s relationship with a plaintiff or third party, standing alone, is an insufficient basis for

jurisdiction.” Walden v. Fiore, 571 U.S. 277, 283, 286 (2014); Philos Techs., Inc. v. Philos & D,



                                                   5
       Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 6 of 10 PageID #:685




Inc., 802 F.3d 905, 915–16 (7th Cir. 2015). The Court considers “whether the conduct

underlying the claims was purposely directed at the forum state,” looking at whether Clarifai

engaged in “(1) intentional conduct (or ‘intentional and allegedly tortious’ conduct);

(2) expressly aimed at the forum state; (3) with the defendant’s knowledge that the effects would

be felt—that is, the plaintiff would be injured—in the forum state.” Tamburo v. Dworkin, 601

F.3d 693, 702–03 (7th Cir. 2010).

          Stein argues that Clarifai has sufficient minimum contacts with Illinois because it

obtained the profile photos from an Illinois-based company and it has marketed and sold the

demographic model to Illinois customers. Clarifai contends, however, that while it has sold its

product to a small number of Illinois customers, it merely runs an interactive website that does

not specifically target Illinois residents and has no other relevant ties to this state. Instead,

according to Clarifai, the only connection to Illinois is the fact that Stein resides here.

          Here, Stein alleges that Clarifai committed a tortious act in Illinois by illegally obtaining

images of her and other Illinois OKCupid users and subsequently using those photographs to

train its facial recognition software in violation of BIPA. The only alleged tie to Illinois with

respect to Clarifai’s acquisition of the photographs is through Corazon, a Chicago-based venture

capital fund, and its principals, two of whom, Sam Yagan and Max Krohn, also founded

OKCupid. As jurisdictional discovery revealed, Zeiler, Clarifai’s CEO, reached out to Krohn to

inquire whether Clarifai could obtain access to OKCupid’s data, and eventually, Krohn provided

this information to Zeiler from his personal email account. Stein has not provided any basis to

infer that Krohn took this action on behalf of Corazon or that Krohn otherwise has a connection

to Illinois. 3 And while Corazon invested in Clarifai, this relationship does not subject Clarifai to



3
    In fact, Clarifai states in its reply that Krohn is a resident of New York or New Jersey.
                                                        6
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 7 of 10 PageID #:686




jurisdiction in Illinois with respect to the claims at issue here; Clarifai’s contacts with Illinois

must come from its suit-related activity in the forum state, not from the activity of a third party,

and so its contractual relationship with Corazon, which does not appear to have any bearing on

the claims at issue here, is irrelevant to the specific jurisdiction analysis in this case. See

Salkauskaite v. Sephora USA, Inc., No. 18-CV-08507, 2020 WL 2796122, at *4 (N.D. Ill. May

30, 2020) (a defendant’s “contacts also must come from the activity of the defendant, not from

the activity of the plaintiff or a third party”); see also Purdue, 338 F.3d 773, 780 (7th Cir. 2003)

(“[I]t must be the activity of the defendant that makes it amenable to jurisdiction, not the

unilateral activity of the plaintiff or some other entity.” (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 474 (1985))). Further, Stein has not rebutted Clarifai’s representation that it does

not develop or train facial or artificial technology in Illinois and has no knowledge of where the

OKCupid users whose information it used reside. See Gullen v. Facebook.com, Inc., No. 15 C

7681, 2016 WL 245910, at *2 (N.D. Ill. Jan. 21, 2016) (“Plaintiff alleges that Facebook uses

facial recognition technology on ‘every user-uploaded photo,’ not just on photos uploaded in or

by residents of Illinois. Given this tacit admission that Facebook’s alleged collection of

biometric information is not targeted at Illinois residents, the [] ‘contact’ becomes simply that

Facebook operates an interactive website available to Illinois residents.” (citation omitted)).

Therefore, the Court cannot find that Clarifai specifically targeted Illinois in connection with its

acquisition of OKCupid Illinois residents’ user profiles.

        Stein also argues that Clarifai’s sales of its demographic model to two Illinois customers

creates the required minimum contacts with Illinois. These two customers purchased access to

the model as many as fifty-eight times in the eighteen months before Stein filed suit, generating

approximately seven cents in revenue for Clarifai. Clarifai maintains that these purchases do not



                                                   7
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 8 of 10 PageID #:687




show that Clarifai targeted its products, including the database, to Illinois customers and instead

only reflects that it operated an interactive website, which does not suffice to create jurisdiction

in this state. It also represents that it “does not target its marketing, sales, commercial activity, or

deploy its technology towards Illinois.” Doc. 21-1 ¶ 8.

        The Seventh Circuit has cautioned that courts “should be careful in resolving questions

about personal jurisdiction involving online contacts to ensure that a defendant is not haled into

court simply because the defendant owns or operates a website that is accessible in the forum

state.” Hemi, 622 F.3d at 760; see also be2 LLC v. Ivanov, 642 F.3d 555, 558 (7th Cir. 2011)

(“Beyond simply operating an interactive website that is accessible from the forum state, a

defendant must in some way target the forum state’s market. If the defendant merely operates a

website, even a ‘highly interactive’ website, that is accessible from, but does not target, the

forum state, then the defendant may not be haled into court in that state without offending the

Constitution.” (citations omitted)). Certainly, evidence of extensive sales from an interactive

website may show that Clarifai has targeted Illinois so as to subject it to this Court’s jurisdiction.

See Curry, 949 F.3d at 399 (7th Cir. 2020) (court had jurisdiction over defendant who made sales

to 767 customers in the state through multiple interactive websites). But such evidence does not

exist here. While Stein relies on Hemi in her personal jurisdiction argument, the facts of that

case make it distinguishable. As opposed to the small amount of sales to two customers here, the

defendant in Hemi made an affirmative choice to allow sales in Illinois by selling 300 packs of

cigarettes, a heavily regulated product, to one Illinois resident while deliberately choosing not to

sell cigarettes to residents of other states. Hemi, 622 F.3d at 760. Likewise in Mutnick v.

Clearview AI, Inc., not only did Clearview sell biometric information to Illinois entities but it

also marketed its user accounts for its facial recognition database to the Illinois Secretary of State



                                                   8
    Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 9 of 10 PageID #:688




and negotiated a contract with the Secretary of State. No. 20-cv-0846, 2020 WL 4676667, at *2

(N.D. Ill. Aug. 12, 2020). Stein has not presented any similar evidence. Thus, the miniscule

number of transactions at issue here, fifty-eight sales to just two Illinois residents that garnered

Clarifai only seven cents in revenue, without additional evidence to show Clarifai targeted the

forum state cannot suffice to subject Clarifai to personal jurisdiction in this Court. See Matlin,

921 F.3d at 707 (a single sale of a product without more evidence is not enough to assert

personal jurisdiction); Advanced Tactical Ordnance Ss., LLC v. Real Action Paintball, Inc., 751

F.3d 796, 801 (7th Cir. 2014) (“[I]t is unlikely that those few sales alone, without some evidence

linking them to the allegedly tortious activity, would make jurisdiction proper. To hold

otherwise would mean that a plaintiff could bring suit in literally any state where the defendant

shipped at least one item.” (citation omitted)); be2, 642 F.3d at 559 (evidence that twenty Illinois

residents had opened accounts on the defendant’s interactive website. a “miniscule number of

registrants,” did not create specific jurisdiction over the defendant, particularly where no

evidence existed that the defendant had targeted the state). Because Stein has not demonstrated

that Clarifai directed its suit-related actions at Illinois so as to subject it to this Court’s

jurisdiction, even after engaging in jurisdictional discovery, the Court must dismiss her

complaint for lack of jurisdiction. 4




4
 Because the Court concludes that it lacks personal jurisdiction over Clarifai, it does not address
Clarifai’s alternative arguments for dismissal under Rule 12(b)(6).
                                                     9
   Case: 1:20-cv-01937 Document #: 66 Filed: 03/16/21 Page 10 of 10 PageID #:689




                                         CONCLUSION

        For the reasons set forth above, the Court grants Clarifai’s motion to dismiss [20]. The

Court dismisses Stein’s claims without prejudice for lack of personal jurisdiction and terminates

this case.


Dated: March 16, 2021                                        ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                10
